DETAILED ACTION
Status of the Application
Claims 1-15 have been examined in this application.  This communication is the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is a Non-Final Action on the merits in response to the application filed on 08/30/2021.
Claims 1-15 remain pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 15 are directed towards a system, both of which are among the statutory categories of invention.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-15, under Step 2A claims 1-15 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-15, the independent claim (claim 1) are directed, in part, to a user interface with an option to managing supply chain information (e.g. managing a set of demand factors and set of supply chain infrastructure,). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interaction such as business relations. The commercial interaction is entered into when monitoring and managing values within customers use. If a claim limitation, under its broadest reasonable interpretation, covers commercial interaction, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – interfaces, sensors to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 1311) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as interfaces, sensors. When considered individually, the interfaces, sensors claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
The Examiner would like to point the Applicant, to the 
Affinity Labs v. DirecTV, “where the court relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the climbed methods of delivering broadcast content to cellphones ineligible”
The specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. As such the specification could identify a technical problem and explain how the specification provides a technical solution.
Examiner looks to Applicant’s specification in at ([1136]) “collect, receive and process data from a sensor system 8022, from suitable IoT devices, from local networking devices (e.g., wireless and fixed network resources, including repeaters, switches, mesh network nodes, routers, access points, gateways, and others), from general purpose networking devices (e.g., computers, laptops, tablets, smartphones and the like), ” [1577] “A processor may be any kind of computational or processing device capable of executing program instructions ”  ([1589])  “The hardware may include a general-purpose computer” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 6 and 15 directed to iteratively determining the estimated managing supply chain information.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interaction such as business relations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2-5 and 7-14 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 20160042321, Held.

Referring to Claim 1, Held teaches an information technology system, comprising:
a cloud-based management platform with a micro-services architecture (
Held: Sec. 0034) cloud based service for logistics business management), 
the platform having a set of interfaces that are configured to access and configure features of the platform (
Held: Sec. 0034-0035 multiple member devices (14) are connected through a cloud based service, and may interact with the delivery data and further communicate with the service)
a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform (
Held: Sec .0044 different facilities may communicate over the cloud based service, including shopping, destination, and member feedback), 
a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform (
Held: Sec .0047 a predictive analysis model uses information from members and delivery data)
 a set of data storage facilities that are configured to store data collected and handled by the platform (Held: Sec .0103-0105 all of the information and instructions are stored on a storage medium)
 and a set of monitoring facilities that are configured to monitor the value chain network entities (
Held: Sec .0059 agent-manager may monitor the functionality of agents; Sec. 0076 sensors monitor the environment of the facilities; Sec. 0079 monitors through the travel process) 
wherein the interfaces, the network connectivity facilities, the adaptive intelligence facilities, the data storage facilities, and the monitoring facilities are coordinated for monitoring and management of the value chain network entities (
Held: Sec. 0089 Fig. 13, further indicates that all aspects of are sent and controlled over the cloud based service; Fig. 6 further shows additional information sent through the cloud based service) 
and wherein the platform manages a set of demand factors, a set of supply factors, or a set of supply chain infrastructure facilities (
Held: Sec. 0034 disclose factors that goes into delivery and supply chain management);

a set of applications that are configured to direct an enterprise to manage the value chain network entities of the platform from a point of origin to a point of customer use (
Held: Sec. 0079 Fig. 10, the entire process may monitor the cargo from point of origin to the store location);

a unified set of robotic process automation systems that provide coordinated automation among at least two types of applications from among a set of demand management applications, a set of supply chain applications, a set of intelligent product applications, and a set of enterprise resource management applications for a category of goods with respect to the value chain network entities of the platform (
Held: Sec. 0047 the predictive analysis module may include custom statistical analysis based on delivery, and suggests a course of action, and increases the on-time delivery, Held: Sec. 0030 members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Fig. 6, shipping data, predictive demand,).

Referring to Claim 2, Held teaches the system of claim 1, wherein the supply factors are factors including at least one of Component availability, material availability, component location, material location, component pricing, material pricing, taxation, tariff, impost, duty, import regulation, export regulation, border control, trade regulation, customs, navigation, traffic, congestion, vehicle capacity, ship capacity, container capacity, package capacity, vehicle availability, ship availability, container availability, package availability, vehicle location, ship location, container location, port location, port availability, port capacity, storage availability, storage capacity, warehouse availability, warehouse capacity, fulfillment center location, fulfillment center availability, fulfillment center capacity, asset owner identity, system compatibility, worker availability, worker competency, worker location, goods pricing, fuel pricing, energy pricing, route availability, route distance, route cost, or route safety factors (
Held: Sec. 0028 the data is analyzed the use and determine various capacities which includes vehicle capacity.).

Referring to Claim 3, Held teaches the system of claim 1, wherein the demand factors are factors including at least one of product availability, product pricing, delivery timing, need for refill, need for replacement, manufacturer recall, need for upgrade, need for maintenance, need for update, need for repair, need for consumable, taste, preference, inferred need, inferred want, group demand, individual demand, family demand, business demand, need for workflow, need for process, need for procedure, need for treatment, need for improvement, need for diagnosis, compatibility to system, compatibility to product, compatibility to style, compatibility to brand, demographic, psychographic, geolocation, indoor location, destination, route, home location, visit location, workplace location, business location, personality, mood, emotion, customer behavior, business type, business activity, personal activity, wealth, income, purchasing history, shopping history, search history, engagement history, clickstream history, website history, online navigation history, group behavior, family behavior, family membership, customer identity, group identity, business identity, customer profile, business profile, group profile, family profile, declared interest, or inferred interest factors (
Held: Sec. 0074-0076 the data may be analyzed and be used to predict demand, the data collected may be supply chain, as well as data about the specific store locations).

Referring to Claim 4, Held teaches the system of claim 1, wherein the supply chain infrastructure facilities are facilities that include at least one of ship, container ship, boat, barge, maritime port, crane, container, container handling, shipyard, maritime dock, warehouse, distribution, fulfillment, fueling, refueling, nuclear refueling, waste removal, food supply, beverage supply, drone, robot, autonomous vehicle, aircraft, automotive, truck, train, lift, forklift, hauling facilities, conveyor, loading dock, waterway, bridge, tunnel, airport, depot, vehicle station, train station, weigh station, inspection, roadway, railway, highway, customs house, or border control facilities (
Held: Sec. 0066, 0079 the supply chain process monitors the cargo container from point of origin to the store location).

Referring to Claim 5, Held teaches the system of claim 1, wherein the set of applications involves a set including at least one of supply chain, asset management, risk management, inventory management, demand management, demand prediction, demand aggregation, pricing, positioning, placement, promotion, blockchain, smart contract, infrastructure management, facility management, analytics, finance, trading, tax, regulatory, identity management, commerce, ecommerce, payments, security, safety, vendor management, process management, compatibility testing, compatibility management, infrastructure testing, incident management, predictive maintenance, logistics, monitoring, remote control, automation, self-configuration, self- healing, self-organization, logistics, reverse logistics, waste reduction, augmented reality, virtual reality, mixed reality, demand customer profiling, entity profiling, enterprise profiling, worker profiling, workforce profiling, component supply policy management, product design, product configuration, product updating, product maintenance, product support, product testing, warehousing, distribution, fulfillment, kit configuration, kit deployment, kit support, kit updating, kit maintenance, kit modification, kit management, shipping fleet management, vehicle fleet management, workforce management, maritime fleet management, navigation, routing, shipping management, opportunity matching, search, advertisement, entity discovery, entity search, distribution, delivery, or enterprise resource planning applications (
Held: Sec. 0030 members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Fig. 6, shipping data, predictive demand, and agents throughout the system connect).

Referring to Claim 6, Held teaches the system of claim 1, wherein the set of interfaces includes at least one of a demand management interface or a supply chain management interface (
Held: Sec. 0030 members of the supply chain, including manufacturers of goods, may provide up-to –date information, supplied to the cloud management; Fig. 6, shipping data, predictive demand, and agents throughout the system connect. Sec. 0034 discloses interfaces for allowing the interaction for delivery within the supply chain management).

Referring to Claim 7, Held teaches the system of claim 6, wherein the set of adaptive intelligence facilities includes a self- configuring data collection system deployed in a supply chain infrastructure facility operated by the enterprise (
Held: Sec. 0059 the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system).

Referring to Claim 8, Held teaches the system of claim 6, wherein the set of adaptive intelligence facilities includes a digital twin system representing attributes of value chain network entity controlled by the enterprise (
Held: Sec. 0059 the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system; sensor information that is sent to the system may be viewed by any agent on their interface, exactly as it is sent to the system).
	
Referring to Claim 13, Held teaches the system of claim 6, wherein the set of data storage facilities uses graph database representing a set of hierarchical relationships of the value chain network entities (
Held: Sec. 0054 the algorithm may be displayed graphical, and the improved path is displayed).

Referring to Claim 14, Held teaches the system of claim 6, wherein the set of monitoring facilities includes an Internet of Things monitoring system (
Held: Sec. 0031-0032 the network, 16, is connected to the internet, and all interfaces connect through the network; Fig. 1).

Referring to Claim 15, Held teaches the system of claim 6, wherein the set of monitoring facilities includes a sensor system deployed in an infrastructure facility operated by an enterprise (
Held: Sec. 0059 the multi-agent system, with sensors embedded into devices operated by the enterprise that obtain data and send it throughout the cloud system).


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20160042321, Held to hereinafter Held in view of United States Patent Publication US 20200050494, Bartfai-Walcott, et al.


Referring to Claim 9, Held teaches the system of claim 6, Held does not explicitly teach wherein the set of adaptive intelligence facilities includes a smart contract system that is configured to automate a set of interactions among a set of value chain network entities; (
However, Bartfai-Walcott teaches wherein the set of adaptive intelligence facilities includes a smart contract system that is configured to automate a set of interactions among a set of value chain network entities (
Bartfai-Walcott: Sec. 0050-0052 the management structure may use service interfaces that may be specifically programmed for the service. Bartfai-Walcott: Sec. 0108 the management service may request a contract from those who participate, and the contract may be used to fulfill the service).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 10, Held teaches the system of claim 6, Held does not explicitly teach wherein the set of data storage facilities uses a distributed data architecture (
However, Bartfai-Walcott teaches wherein the set of data storage facilities uses a distributed data architecture (
Bartfai-Walcott: Sec. 0102, 0089 data centers are data storage facilities. Bartfai-Walcott: Sec. 0110, 0124 the logical data model, and is also part of the logical infrastructure architecture for distributing data.).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).

Referring to Claim 11, Held teaches the system of claim 6, Held does not explicitly teach wherein the set of data storage facilities uses a blockchain (
However, Bartfai-Walcott teaches wherein the set of data storage facilities uses a blockchain (
Bartfai-Walcott: Sec. 0102, 0089 data centers are data storage facilities. Bartfai-Walcott: Sec. 0074, 0075, 0206 the use of blockchain.).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).


Referring to Claim 12, Held teaches the system of claim 6, Held does not explicitly teach wherein the set of data storage facilities uses a distributed ledger wherein the set of data storage facilities uses a distributed ledger. 
However, Bartfai-Walcott teaches wherein the set of data storage facilities uses a distributed ledger wherein the set of data storage facilities uses a distributed ledger (
Bartfai-Walcott: Sec. 0102, 0089 data centers are data storage facilities. Bartfai-Walcott: Sec. 0074 the use of distributed ledger.).

Held and Bartfai-Walcott are both directed to the analysis of supply chain (See Held at 0030, 0031, 0074; Bartfai-Walcott at 0108, 0133). Held discloses that additional elements such as cloud-based service can be considered (See Held at 0033). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Held , which teaches tracking and processing information in a supply chain environment in view of Bartfai-Walcott , to efficiently apply analysis of supply chain to enhancing the capability to maintain a cohesive supply chain through the use of cloud data centers. (See Bartfai-Walcott at 0102, 0110).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grichnik et al., U.S. Pub. 20170344933 , (discussing the managing of a supply chain system by test variables and different models).
Klitenik et al., W.O. Pub. 2020110036, (discussing the optimizing of a supply chain system with in a network system).
Bhattacharya et al., An Intermodal Freight Transport System For Optimal Supply Chain Logistics, 	https://www.sciencedirect.com/science/article/pii/S0968090X13002271, Transportation Research Part C: Emerging Technologies, Volume 38, January 2014, Pages 73-84, 2014 (discussing the optimizing of a supply chain system).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624



/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624